Citation Nr: 1514803	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-23 939	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to May 1987.  He died in January 2011.  The appellant is the Veteran's serving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for the cause of the Veteran's death.  Jurisdiction over this appeal lies with the Los Angeles RO.

The appellant testified at a hearing before the undersigned in August 2013.  A transcript is of record.

In June 2014, the Board denied the appellant's claim of entitlement to accrued benefits and remanded the claim for service connection for the cause of the Veteran's death for further evidentiary development.

In an August 2013 statement the appellant revoked her appointment of the California Department of Veterans Affairs as her representative.  She has not appointed a new representative.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.



REMAND

Review of the Veteran's death certificate lists multiple myeloma and end stage renal disease as causes of death.  Diabetic neuropathy was also listed as a significant condition contributing to death.  While the appellant has contended that exposure to herbicide agents resulted in the development of multiple myeloma and diabetes, review of the Veteran's service treatment records shows that a history of diabetes mellitus was noted on a report prior to an elective vasectomy in November 1986.  At a service separation examination in January 1987, fasting blood sugar was within normal limits, but this was after the Veteran had been placed on a reduced sugar diet to treat elevated triglycerides.  An opinion is needed as to whether the diabetes melitis had its onset in service.

VA must develop the record, including by obtaining a VA opinion, to determine whether the Veteran's diabetes was at least as likely as not incurred during or as a result of service, other than by means of herbicide exposure.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (all issues raised by the claimant or reasonably by the evidence of record must be considered), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also 38 U.S.C.A. § 5103A(a) (West 2014); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  

Terminal treatment records, if any, and records pertaining to treatment for diabetes throughout the Veteran's lifetime have not been associated with the claims file.  Cf. 38 U.S.C.A. § 5103A(a).

Following the Board's June 2014 remand of this claim, the AOJ conducted development to verify the Veteran's exposure to Agent Orange while stationed in Guam.  A Defense Personnel Records Information Retrieval System response showed that only the Veteran's period of service in Guam from July 1970 to June 1971 was researched.  Review of the record reveals, however, that the Veteran was stationed at Andersen Air Force Base in Guam until October 14, 1972.  

The appellant additionally testified that defoliants were used at Offutt Air Force Base in Nebraska while the Veteran was stationed there.  Verification of this allegation has not been conducted.  Cf. M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).

Accordingly, this claim is REMANDED for the following action:

1.  Ask the appellant to identify all healthcare provider(s) that treated the Veteran's diabetes during his lifetime and any provider(s) that provided his terminal health care.  

Ask her to provide authorization for VA to obtain records of such treatment on her behalf, and then, obtain any identified records.

2.  Submit the Veteran's claims file to a VA examiner to obtain an opinion with respect to whether diabetes mellitus was present in service or otherwise related to service.  The examiner should indicate that the claims file, including this REMAND, was reviewed.

The examiner should provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes had its onset during the Veteran's active service or is related to an in-service disease, event, or injury.  

The examiner should specifically address evidence in the Veteran's service treatment records showing that he suffered from hyperglyceridemia during service and that he was noted to have a history of diabetes mellitus prior to his November 1986 vasectomy surgery. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3.  If the record does not support a finding that diabetes was incurred directly during or as a result of service, other than by means of herbicide exposure, undertake further development required to verify herbicide exposure in Guam between June 1971 and October 1972, and at Offutt Air Force Base from January 1969 to January 1970, and from January 1986 through May 1987.  See M21-1MR, Part IV.ii.2.C.10 

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

